DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the preliminary amendment dated 10/9/2019.  Claims 5 and 9 are currently amended.  Claims 11-19 are newly added.  No claims have been canceled.  Presently, claims 1-19 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 10/9/2019, 8/28/2020 and 1/6/2021 are acknowledged and have been considered by the examiner.
The citation to CN 203009981 U on the information disclosure statement filed 8/28/2020 has been lined through since a citation to CN 203009981 U has been made on the information disclosure statement filed 10/09/2019.

Drawings
The drawings were received on 10/9/2019.  These drawings are not acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the valve core is  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one of components” in lines 5-6.  It is unclear as to which structural element the recitation of “components” refers. Does the recitation of “components” in “at least one of components” refer to the recitations of “a valve component” and “a stator component”?  Does the recitation of “components” in “at least one of components” refer to different structural elements that are not the recitations of “a valve component” and “a stator component”?  The claims will be treated as if the recitation of “components” in the recitation of “at least one of components” refers to the recitations of “a valve component” and “a stator component”.  Further, it appears that the recitation of “at least one of components” should be “at least one of the valve component and the stator component” in order to clarify the recitation of “components” in the limitation of “at least one of components”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooe et al. (US 20140291562) in view of Hunter (US 20070163655).  Claim(s) 1-3, 5-7, 9-13 and 15 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Ooe et al. reference discloses an electronic expansion valve (10), comprising a valve component and a stator component (20), wherein the valve component comprises a valve body assembly (18 or 30), a valve core (considered the combination of 54 and 28), a threaded transmission assembly (considered the combination of the screw rod 46 and the nut 40) and a rotor (47), the valve body assembly is provided with a valve port (26c or 30c), and the valve core is configured to 
The Ooe et al. reference does not expressly disclose wherein a wear-resistant coating is applied to a contact surface of at least one of components (treated as being either the valve component or the stator component), having relative movement, of the electronic expansion valve, the wear-resistant coating is applied by spraying, the wear-resistant coating has a thickness of 5 to 8 microns, and a material of the wear-resistant coating comprises a molybdenum disulfide material and a polytetrafluoroethylene material. 
However, the Hunter reference teaches providing a valve assembly having a valve body (11) with a valve seat (21) and a gate valve (17) wherein the gate valve (17) moves relative to the valve seat (21) with a wear-resistant coating (29) being applied by spraying (see paragraph [0040]), the wear-resistant coating (29) has a thickness of about 2 microns to 8 microns (see paragraph [0012] wherein the friction-resistant coating can have a thickness in a range of between about 2 and about 8 microns) and wherein the wear-resistant coating comprises a molybdenum disulfide material and a polytetrafluoroethylene material (see paragraph [0039]) in order to reduce friction between the movable components of the gate valve and the valve seat (see paragraph [0039]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply a coating to a contact surface of at least one component (of the valve component) of the Ooe et al. reference wherein the coating is applied by spraying, has a thickness of about 2 
In regards to claim 2, the Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference discloses wherein the threaded transmission assembly comprises a screw rod (Ooe et al.: 46) and a nut (Ooe et al.: considered the combination of 40 and 30), the screw rod is fixedly connected to the rotor (Ooe et al.: 47; fixedly connected at the nut 50; see paragraph [0032], lines 13-18), the screw rod is configured to drive the valve core to move (Ooe et al.: see at least paragraph [0032]), the nut (Ooe et al.: 40) is fixed to a fixed portion of the valve body assembly (Ooe et al.: the nut 40 is fixed to the valve body assembly 30 by fasteners 42), the screw rod comprises an external threaded portion (Ooe et al.: 46a), the nut comprises an internal threaded portion (Ooe et al.: 40a), the external threaded portion and the internal threaded portion are in threaded connection (Ooe et al.: see at least figure 3).
The Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference does not expressly disclose at least one of the external threaded portion and the internal threaded portion is coated with the wear-resistant coating.
However, it is noted that there are a limited number of choices available to a person of ordinary skill in the art for protecting contact surfaces between two components having relative movement, e.g., an external thread portion of a screw rod and an internal threaded portion of a nut.  In this regard, it is noted that the Hunter reference teaches providing a wear-resistant coating (Hunter: 29) between components 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try a wear-resistant coating as taught by the Hunter reference in order to reduce friction between components that have relative movement such as between the external threaded portion of the screw rod and the internal threaded portion of the nut since the screw rod and the nut are movable relative to each other.
In regards to claim 3, the Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference discloses wherein the nut (Ooe et al.: considered the combination of 40 and 30) further comprises a lower guide portion (Ooe et al.: 30), the lower guide portion is arranged below the internal threaded portion (Ooe et al.: element 30 is located below the internal threaded portion 40a as shown in figure 2), a caliber of the lower guide portion (Ooe et al.: considered the internal diameter of element 30 at 30c) is smaller than a caliber of the internal threaded portion (Ooe et al.: as shown in figure 3, the caliber (or internal diameter) of the passage 30c is smaller than the caliber (or internal diameter) of the internal threaded portion 40a), the lower guide portion is configured to guide movement of the valve core (Ooe et al. 28).

However, it is noted that there are a limited number of choices available to a person of ordinary skill in the art for protecting contact surfaces between two components having relative movement, e.g., the lower guide portion and an outer surface of a portion of the valve core corresponding to the lower guide.  In this regard, it is noted that the Hunter reference teaches providing a wear-resistant coating (Hunter: 29) between components (Hunter: between a gate valve 17 and a valve seat 21) in order to reduce friction between the movable components (see paragraph [0039]).
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try a wear-resistant coating as taught by the Hunter reference in order to reduce friction between components that have relative movement such as between the lower guide portion and an outer surface of a portion of the valve core since the lower guide portion and the outer surface of the portion of the valve core are movable relative to each other.

The Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference does not expressly disclose at least one of a portion of the valve core that is in contact with the connecting bush and a portion of the connecting bush that is in contact with the valve core is coated with the wear-resistant coating.
However, it is noted that there are a limited number of choices available to a person of ordinary skill in the art for protecting contact surfaces between two components having relative movement, e.g., a portion of the connecting bush that is in contact with the valve core.  In this regard, it is noted that the Hunter reference teaches providing a wear-resistant coating (Hunter: 29) between components (Hunter: between a gate valve 17 and a valve seat 21) in order to reduce friction between the movable components (see paragraph [0039]).
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try a wear-resistant coating as taught by the Hunter reference in order to reduce friction between components that have relative movement such as between a portion of the connecting bush that is in contact with the valve core since the connecting bush and the valve core are movable relative to each other.
In regards to claim 6, the Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference disclose wherein a spring (Ooe et al.: 52) is further arranged between the screw rod and the valve core (Ooe et al.: the spring 52 is located between a shoulder of the screw rod 46 and the valve core 28 as shown in figure 3), the spring is in direct or indirect contact with the screw rod and the valve core (Ooe et al.: the spring 52 directly contacts the screw rod 46 and the spring 52 directly contacts the valve core at element 54 as shown in figure 3).
The Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference does not expressly disclose at least one of a portion of the valve core that is in contact with the spring and a portion of the spring that is in contact with the valve core is coated with the wear-resistant coating.
However, it is noted that there are a limited number of choices available to a person of ordinary skill in the art for protecting contact surfaces between two components having relative movement, e.g., at least one of a portion of the valve core 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try a wear-resistant coating as taught by the Hunter reference in order to reduce friction between components that have relative movement such as between at least one of a portion of the valve core that is in contact with the spring and a portion of the spring that is in contact with the valve core since the spring and the valve core are movable relative to each other through the interaction of the ball (Ooe et al. 54).
In regards to claim 7, the Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference disclose wherein the screw rod (Ooe et al.: 46) comprises an inner side wall of the screw rod, a screw rod inner cavity (Ooe et al.: the spring 52 is located within the screw rod inner cavity as shown in figure 3) is defined by the inner side wall, the spring is arranged in the screw rod inner cavity (Ooe et al.: see figure 3), one end of the spring is in contact with the screw rod (Ooe et al.: see figure 3 
The Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference does not disclose at least one of a portion of the spring that is in contact with the top of the valve core and the top of the valve core is coated with the wear-resistant coating.
However, it is noted that there are a limited number of choices available to a person of ordinary skill in the art for protecting contact surfaces between two components having relative movement, e.g., at least one of a portion of the spring that is in contact with the top of the valve core and the top of the valve core.  In this regard, it is noted that the Hunter reference teaches providing a wear-resistant coating (Hunter: 29) between components (Hunter: between a gate valve 17 and a valve seat 21) in order to reduce friction between the movable components (see paragraph [0039]).
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try a wear-resistant coating as taught by the Hunter reference in order to reduce friction between components that have relative movement such as between at 
In regards to claim 9, the Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference discloses wherein the screw rod (Ooe et al.: 46) comprises a rotor fixing portion fixed (Ooe et al.: 46b) to the rotor (Ooe et al.: 47).
The Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference does not expressly disclose an outer surface of the screw rod below the rotor fixing portion is coated with the wear-resistant coating.
However, it is noted that there are a limited number of choices available to a person of ordinary skill in the art for protecting contact surfaces between two components having relative movement, e.g., an outer surface of the screw rod below the rotor fixing portion which includes the external threaded portion.  In this regard, it is noted that the Hunter reference teaches providing a wear-resistant coating (Hunter: 29) between components (Hunter: between a gate valve 17 and a valve seat 21) in order to reduce friction between the movable components (see paragraph [0039]).
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been 
In regards to claim 10, the Ooe et al. reference or the combination of the Ooe et al. reference and the Hunter reference discloses wherein the valve core (Ooe et al.: 28) is in contact with the valve body assembly (Ooe et al.: at the passage 30c of the element 30).
The Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference does not expressly disclose wherein at least one of a portion of the valve core that is in contact with the valve body assembly at the valve port and a portion of the valve body assembly that is in contact with the valve core at the valve port is coated with the wear-resistant coating.
However, it is noted that there are a limited number of choices available to a person of ordinary skill in the art for protecting contact surfaces between two components having relative movement, e.g., at least one of a portion of the valve core that is in contact with the valve body assembly at the valve port and a portion of the valve body assembly that is in contact with the valve core at the valve port.  In this regard, it is noted that the Hunter reference teaches providing a wear-resistant coating (Hunter: 29) between components (Hunter: between a gate valve 17 and a valve seat 21) in order to reduce friction between the movable components (see paragraph [0039]).
KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try a wear-resistant coating as taught by the Hunter reference in order to reduce friction between components that have relative movement such as between at least one of a portion of the valve core that is in contact with the valve body assembly at the valve port and a portion of the valve body assembly that is in contact with the valve core at the valve port since the valve core and the valve boy assembly are movable relative to each other.
In regards to claim 11, the Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference discloses wherein the valve component further comprises a connecting bush (Ooe et al.: 56), positions of the screw rod and the valve core are limited with respect to each other via the connecting bush (Ooe et al.: the fixing bush 56 supports the valve core 28 within the lower portion of the screw rod 46; see paragraph [0032], lines 29-34), the screw rod is in an interference fit with the connecting bush (Ooe et al.: the fixing bush 56 is press-fit to the tip portion 46d of the screw rod 46; see paragraph [0032], lines 29-34), the screw rod is provided with a position-limiting portion (Ooe et al.: considered the opening at the tip 46d), and the connecting bush is arranged at the position-limiting portion (Ooe et al.: see figure 3).

However, it is noted that there are a limited number of choices available to a person of ordinary skill in the art for protecting contact surfaces between two components having relative movement, e.g., a portion of the connecting bush that is in contact with the valve core.  In this regard, it is noted that the Hunter reference teaches providing a wear-resistant coating (Hunter: 29) between components (Hunter: between a gate valve 17 and a valve seat 21) in order to reduce friction between the movable components (see paragraph [0039]).
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try a wear-resistant coating as taught by the Hunter reference in order to reduce friction between components that have relative movement such as between a portion of the connecting bush that is in contact with the valve core since the connecting bush and the valve core are movable relative to each other.

The Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference does not expressly disclose at least one of a portion of the valve core that is in contact with the spring and a portion of the spring that is in contact with the valve core is coated with the wear-resistant coating.
However, it is noted that there are a limited number of choices available to a person of ordinary skill in the art for protecting contact surfaces between two components having relative movement, e.g., at least one of a portion of the valve core that is in contact with the spring and a portion of the spring that is in contact with the valve core.  In this regard, it is noted that the Hunter reference teaches providing a wear-resistant coating (Hunter: 29) between components (Hunter: between a gate valve 17 and a valve seat 21) in order to reduce friction between the movable components (see paragraph [0039]).
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try a wear-resistant coating as taught by the Hunter reference in order to reduce friction between components that have relative movement such as between at least one of a portion of the valve core that is in contact with the spring and a portion of the spring that is in contact with the valve core since the spring and the valve core are movable relative to each other through the interaction of the ball (Ooe et al. 54).
In regards to claim 13, the Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference disclose wherein the screw rod (Ooe et al.: 46) comprises an inner side wall of the screw rod, a screw rod inner cavity (Ooe et al.: the spring 52 is located within the screw rod inner cavity as shown in figure 3) is defined by the inner side wall, the spring is arranged in the screw rod inner cavity (Ooe et al.: see figure 3), one end of the spring is in contact with the screw rod (Ooe et al.: see figure 3 for the spring 52 contacting the screw rod 46), another end of the spring is in contact with a top of the valve core (Ooe et al.: see figure 3 for the spring 52 contacting the ball 54 of the valve core).
The Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference does not disclose at least one of a portion of the spring that is in contact with the top of the valve core and the top of the valve core is coated with the wear-resistant coating.
However, it is noted that there are a limited number of choices available to a person of ordinary skill in the art for protecting contact surfaces between two 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try a wear-resistant coating as taught by the Hunter reference in order to reduce friction between components that have relative movement such as between at least one of a portion of the spring that is in contact with the top of the valve core and the top of the valve core since the spring and the valve core are movable relative to each other through the interaction of the ball (Ooe et al. 54).
In regards to claim 15, the Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference discloses wherein the screw rod (Ooe et al.: 46) comprises a rotor fixing portion fixed (Ooe et al.: 46b) to the rotor (Ooe et al.: 47).
The Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference does not expressly disclose an outer surface of the screw rod below the rotor fixing portion is coated with the wear-resistant coating.

“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try a wear-resistant coating as taught by the Hunter reference in order to reduce friction between components that have relative movement such as between an outer surface of the screw rod below the rotor fixing portion such as the external threaded portion that is in contact with the internal threaded portion of the nut since the screw rod and the nut are movable relative to each other.



Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooe et al. (US 20140291562) in view of Hunter (US 20070163655) as applied to claims 6 and 12 above, and further in view of Zhan (US 20150121951).  Claim(s) 8 and 14 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 8, the Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference does not disclose wherein the valve core is provided with a valve core inner cavity, the spring is arranged in the valve core inner cavity, one end of the spring is in direct or indirect contact with the screw rod, and another end of the spring is in direct or indirect contact with the valve core.
However, the Zhan reference teaches a valve assembly (see figure 6) wherein a valve component includes a valve core (3), a threaded transmission assembly (considered the combination of the screw rod 61 and the nut 62) and a rotor (71) wherein the valve core (3) includes a valve core inner cavity (31) and a spring (72) is arranged in the valve core inner cavity with one end of the spring is in indirect contact with the screw rod (through the element 611) and another end of the spring is in direct contact with the valve core (3) (see at least paragraph [0062]).
The substitution of one known element (the arrangement of the valve core having a valve core inner cavity wherein an end of the screw rod is received within the valve core inner cavity and wherein the spring is located within the valve core inner cavity between the valve core and the screw rod as shown in the Zhan reference) for another (the arrangement of the screw rod having an internal cavity that receives and end of the valve core with a spring being located within the internal cavity of the screw rod between the valve core and the screw rod as shown in the Ooe et al. reference of the 
The Ooe et al. reference of the combination of the Ooe et al. reference, the Hunter reference and the Zhan reference does not expressly disclose at least one of a portion of the valve core that is in contact with the spring and a portion of the spring that is in contact with the valve core is coated with the wear-resistant coating.
However, it is noted that there are a limited number of choices available to a person of ordinary skill in the art for protecting contact surfaces between two components having relative movement, e.g., at least one of a portion of the valve core that is in contact with the spring and a portion of the spring that is in contact with the valve core.  In this regard, it is noted that the Hunter reference teaches providing a wear-resistant coating (Hunter: 29) between components (Hunter: between a gate valve 17 and a valve seat 21) in order to reduce friction between the movable components (see paragraph [0039]).
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try a wear-resistant coating as taught by the Hunter reference in order to reduce friction between components that have relative movement such as between at least one of a portion of the valve core that is in contact with the spring and a portion of the spring that is in contact with the valve core since the spring and the valve core are movable relative to each other.
In regards to claim 14, the Ooe et al. reference of the combination of the Ooe et al. reference and the Hunter reference does not disclose wherein the valve core is provided with a valve core inner cavity, the spring is arranged in the valve core inner cavity, one end of the spring is in direct or indirect contact with the screw rod, and another end of the spring is in direct or indirect contact with the valve core.
However, the Zhan reference teaches a valve assembly (see figure 6) wherein a valve component includes a valve core (3), a threaded transmission assembly (considered the combination of the screw rod 61 and the nut 62) and a rotor (71) wherein the valve core (3) includes a valve core inner cavity (31) and a spring (72) is arranged in the valve core inner cavity with one end of the spring is in indirect contact with the screw rod (through the element 611) and another end of the spring is in direct contact with the valve core (3) (see at least paragraph [0062]).

The Ooe et al. reference of the combination of the Ooe et al. reference, the Hunter reference and the Zhan reference does not expressly disclose at least one of a portion of the valve core that is in contact with the spring and a portion of the spring that is in contact with the valve core is coated with the wear-resistant coating.
However, it is noted that there are a limited number of choices available to a person of ordinary skill in the art for protecting contact surfaces between two components having relative movement, e.g., at least one of a portion of the valve core 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try a wear-resistant coating as taught by the Hunter reference in order to reduce friction between components that have relative movement such as between at least one of a portion of the valve core that is in contact with the spring and a portion of the spring that is in contact with the valve core since the spring and the valve core are movable relative to each other.




Allowable Subject Matter
Claims 4 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 4, the prior art of record does not disclose or suggest the inner side wall of the nut further comprises an upper guide portion through which the screw rod runs, the lower guide portion and the upper guide portion are respectively arranged at two sides of the internal threaded portion, a caliber of the upper guide portion is greater than the caliber of the internal threaded portion in combination with the other limitations of the claim.
Claims 16-19 depend from claim 4, either directly or indirectly, and, therefore, claims 16-19 are allowable for containing the allowable subject matter of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nalini (US 20040188650), Sekiguchi (US 9726406), Lv et al. (US 9506677), Shen et al. (US 9435451), Zhan et al. (US 8651456), Lv et al. (US 8556229), Ohuchi (US 8297588) and Hayashi et al. (US 8157183) disclose various flow-rate adjustment 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/A.J.R./Examiner, Art Unit 3753                                                                                                                                                                                                        




	/MARY E MCMANMON/           Supervisory Patent Examiner, Art Unit 3753